06/02/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0574



                            No. DA 21-0574

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

MALINDA CRAZYMULE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 8, 2022, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 2 2022